Case: 12-11694   Date Filed: 10/11/2012   Page: 1 of 10


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-11694
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 7:10-cv-00107-HL



WILLIAM HOGAN,

                                                           Plaintiff - Appellant,

                                  versus


U.S. POSTMASTER GENERAL,
U.S. POSTAL SERVICE,

                                                       Defendants - Appellees.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (October 11, 2012)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.
              Case: 12-11694      Date Filed: 10/11/2012   Page: 2 of 10

PER CURIAM:

      William Hogan appeals the district court’s order granting summary

judgment to the United States on his claim for damages under the Federal Tort

Claims Act (FTCA). Because we agree with the district court that Hogan’s claim

is barred by the discretionary function exception to the FTCA, we affirm.

                  I. FACTS AND PROCEDURAL HISTORY

      The relevant facts of this case are undisputed. The United States Post

Office branch in Lake Park, Georgia (Post Office) provides twenty-four hour

access to post office boxes in its facility. Access is provided to customers even

when the Post Office service counter is closed and even when no Post Office

employees are on duty. Hogan receives his mail at a post office box in the Post

Office.

      On Saturday, March 28, 2009 Hogan went to the Post Office at around 8:00

p.m. to check his mail. It was raining at the time, and as Hogan stepped through

the entryway into the Post Office lobby, he immediately slipped and fell due to

water that had accumulated on the lobby floor. As a result of his fall, Hogan

injured his back, hip, and jaw.

      Hogan filed suit against the United States under the FTCA in the Middle

District of Georgia, alleging that the Post Office should have been aware of the

                                           2
              Case: 12-11694     Date Filed: 10/11/2012    Page: 3 of 10

dangerous condition presented by slippery floors and should have taken

precautionary measures to ensure that the Post Office remained safe. The United

States moved for summary judgment, arguing that on the facts alleged, the Post

Office was not negligent under Georgia law. The United States then filed an

amended motion for summary judgment, asserting that the district court lacked

jurisdiction over the complaint because the Post Office’s decision to maintain a

twenty-four hour access facility fell within the discretionary function exception to

the FTCA. The district court granted the amended motion for summary judgment,

rendering moot the arguments about Georgia law on negligence made on behalf of

the Post Office in the original motion. This appeal followed.

                                    II. Discussion

      We address one issue: whether the discretionary function exception to the

FTCA bars Hogan’s suit against the United States. By arguing that Hogan’s claim

is governed by the discretionary function exception, the United States factually

attacks our subject matter jurisdiction. U.S. Aviation Underwriters, Inc. v. United

States, 562 F.3d 1297, 1299 (11th Cir. 2009). Our review of factual attacks on the

existence of subject matter jurisdiction is de novo. Id. We also review the facts in

the light most favorable to the plaintiff. Id. (citation omitted).

                                          A.

                                           3
              Case: 12-11694     Date Filed: 10/11/2012   Page: 4 of 10

      “The United States cannot be sued except as it consents to be sued.”

Powers v. United States, 996 F.2d 1121, 1124 (11th Cir. 1993). Congress, through

the FTCA, waived the sovereign immunity of the United States in certain limited

circumstances, and gave the federal district courts jurisdiction over certain tort

actions against the United States. See 28 U.S.C. § 1346(b); Powers, 996 F.2d at

1124. Exempted from this limited waiver of sovereign immunity, however, is

“[a]ny claim . . . based upon the exercise or performance or the failure to exercise

or perform a discretionary function or duty on the part of a federal agency or an

employee of the Government, whether or not the discretion involved be abused.”

28 U.S.C. § 2680(a). “The discretionary function exception is intended to prevent

the courts from second-guessing administrative decisions grounded in social,

economic, or political policy through the medium of an action in tort.” Aviation

Underwriters, 562 F.3d at 1299 (quotation marks omitted).

      A precise definition of “discretionary” for purposes of applying the

discretionary function exception does not exist. Id. Instead, in determining

whether the discretionary function exception applies, courts administer a two-part

test. See United States v. Gaubert, 499 U.S. 315, 322, 111 S. Ct. 1267, 1273

(1991).

      First, the court must examine whether the challenged conduct is

                                          4
              Case: 12-11694     Date Filed: 10/11/2012    Page: 5 of 10

      discretionary in nature or whether the conduct involves an element of
      judgment or choice. Second, the court must decide whether that
      judgment is of the kind that the discretionary function exception was
      designed to shield, i.e. whether it is susceptible to policy analysis.

Aviation Underwriters, 562 F.3d at 1299 (quotation marks omitted). “A function

is non-discretionary if a federal statute, regulation, or policy specifically

prescribes a course of action for an employee to follow where the employee has no

rightful option but to adhere to the directive.” Id. (quotation marks omitted).

                                           1.

      “Before we address whether the government’s conduct violated a mandatory

regulation or policy, we must determine exactly what conduct is at issue.” Autery

v. United States, 992 F.2d 1523, 1527 (11th Cir. 1993). Hogan argues that “[t]he

conduct at issue in this case is the following of the safety procedures [related to

cleanup of wet floors] in the Post Office.” The government, on the other hand,

contends that “the [conduct] at issue . . . [is] whether to allow twenty-four hour

access to post offices [sic] boxes, and under what conditions . . . .”

      In deciding what conduct is at issue here, a review of the facts and holding

of Autery is instructive. In that case, Roy Autery was killed and Charlotte

Schreiner was injured when a tree fell on their car as they drove through Great

Smokey Mountain National Park (GSMNP). Autery, 992 F.2d at 1524. Autery’s



                                           5
              Case: 12-11694     Date Filed: 10/11/2012     Page: 6 of 10

estate and Schreiner (the plaintiffs) brought a negligence action against the United

States under the FTCA. Id. After a bench trial, the district court entered judgment

for the plaintiffs. Id. The government appealed, and we reversed. In pertinent

part, we took issue with the plaintiffs’ and the district court’s description of the

“conduct at issue” as “the park’s failure to carry out the mandates of its then

existing policy of identifying and eliminating known hazardous trees.” Id. at

1527. This focus was “too narrow,” we said. Id. We went on to clarify that it is

“the governing administrative policy . . . that determines whether certain conduct

is mandatory for purposes of the discretionary function exception.” Id. at 1528.

Because no statutes, regulations or administrative policies mandated that the Park

Service inspect for hazardous trees in a specific manner, the Park Service’s

decision to employ a particular inspection procedure was necessarily made

pursuant to the grant of discretion given to the Secretary of the Interior “to provide

. . . for the destruction of plant life as may be detrimental to the use of the national

parks,” pursuant to 16 U.S.C.A. § 3. Id. (quotation marks and alterations omitted).

Thus the conduct at issue was the Park Service’s “discretion to design and

implement a policy for evaluating and removing trees from GSMNP,” not its

failure to carry out the mandates of its then existing policy. Id.

      As in Autery, Hogan’s characterization of the conduct here is too narrow.

                                           6
              Case: 12-11694    Date Filed: 10/11/2012    Page: 7 of 10

Relying entirely on provisions in the United States Postal Service Maintenance

Handbook MS-10 regarding cleanup of wet floors, Hogan argues that Post Office

employees had no judgment or choice but to prevent the accumulation of water in

the entryway, and therefore the conduct at issue is the Post Office’s failure to

follow these provisions. In support of his argument, Hogan notes that “[t]here is

no exception in the handbook for conditions that arise after normal business

hours.”

      Even if there is no exception set out in the handbook, however, neither is

there an express statement that the provisions in the handbook do apply after

business hours. Lacking a statute, regulation, or administrative policy mandating

cleanup of accumulated water after normal business hours, the existence (or non-

existence) of a procedure for after-hours water cleanup was made pursuant to the

local postmaster’s discretion to keep the Post Office lobby open to the public after

hours. See Postal Operations Manual (POM) § 126.44 (July 2002) (“At the

postmaster’s discretion, when no one is on duty, lobbies may remain open to allow

customers access to Post Office boxes and self-service equipment, provided that

customer safety, security provisions, and police protection are deemed adequate by

the Inspection Service.”). Thus, under Autrey, the “governing administrative

policy” and “conduct at issue” here is the postmaster’s decision to maintain

                                          7
                Case: 12-11694     Date Filed: 10/11/2012   Page: 8 of 10

twenty-four hour customer access to the Post Office lobby and the decision to

maintain certain safety procedures in connection with that twenty-four hour

access. See Autrey, 992 F.2d at 1527–28.

                                         2.

         Having identified the conduct at issue as the postmaster’s discretion to

maintain twenty-four hour customer access to the Post Office lobby, the remaining

question in Hogan’s appeal is straightforward. Under the first prong of the two-

prong test for determining if the discretionary function exception applies, “the

court must examine whether the challenged conduct is discretionary in nature or

whether the conduct involves an element of judgment or choice.” Aviation

Underwriters, 562 F.3d at 1299 (quotation marks omitted). As interpreted by this

Court,

         Under the first part of the test, the relevant inquiry is whether the
         controlling statute or regulation mandates that a government agent
         perform his or her function in a specific manner. . . . Only if a federal
         statute, regulation, or policy specifically prescribes a course of action
         embodying a fixed or readily ascertainable standard, will a government
         employee’s conduct not fall within the discretionary function exception.

Hughes v. United States, 110 F.3d 765, 768 (11th Cir. 1997) (citation and

quotation marks omitted). The controlling regulation here is POM § 126.44,

which provides in relevant part that “[a]t the postmaster’s discretion, when no one



                                              8
              Case: 12-11694     Date Filed: 10/11/2012   Page: 9 of 10

is on duty, lobbies may remain open to allow customers access to Post Office

boxes and self-service equipment, provided that customer safety, security

provisions, and police protection are deemed adequate by the Inspection Service.”

Id. Contrary to Hogan’s argument, nothing about POM § 126.44 suggests that it

mandates the specific procedures for wet floor maintenance contained in the Postal

Service Maintenance Handbook. Therefore a decision, if any, to mandate

procedures for after hours water cleanup in the Post Office lobby is

“discretionary” within the meaning of the discretionary function exception and the

first prong of the discretionary function exception test is satisfied. Cf. Hughes,

110 F.3d at 768 (interpreting POM § 126.44’s nearly identical predecessor to

determine that its “general guidelines do not mandate a specific course of conduct

regarding security at a post office”).

                                          3.

      The second prong of the discretionary function exception test requires us to

“decide whether [the] judgment is of the kind that the discretionary function

exception was designed to shield, i.e. whether it is susceptible to policy analysis.”

Aviation Underwriters, 562 F.3d at 1299 (quotation marks omitted). In his brief

Hogan expressly disavowed a “need to address the second part of the test.” Issues

not briefed on appeal are deemed abandoned. Denney v. City of Albany, 247 F.3d

                                          9
            Case: 12-11694     Date Filed: 10/11/2012   Page: 10 of 10

1172, 1182 (11th Cir. 2001). Thus, we decline to decide this issue.

                              III. CONCLUSION

      For these reasons, the district court’s determination that Hogan’s claim was

barred by the discretionary function exception to the FTCA is

      AFFIRMED.




                                        10